Name: 92/455/ECSC: Commission Decision of 31 August 1992 terminating the anti- dumping proceeding concerning imports of wire-rod, originating in Argentina, Egypt, Trinidad and Tobago, Turkey, Croatia, Slovenia, Bosnia-Herzegovina and the Yugoslav Republics of Macedonia, Montenegro and Serbia
 Type: Decision
 Subject Matter: cooperation policy;  trade;  technology and technical regulations
 Date Published: 1992-09-02

 Avis juridique important|31992D045592/455/ECSC: Commission Decision of 31 August 1992 terminating the anti- dumping proceeding concerning imports of wire-rod, originating in Argentina, Egypt, Trinidad and Tobago, Turkey, Croatia, Slovenia, Bosnia-Herzegovina and the Yugoslav Republics of Macedonia, Montenegro and Serbia Official Journal L 256 , 02/09/1992 P. 0013 - 0014COMMISSION DECISIONof 31 August 1992 terminating the anti-dumping proceeding concerning imports of wire-rod, originating in Argentina, Egypt, Trinidad and Tobago, Turkey, Croatia, Slovenia, Bosnia-Herzegovina and the Yugoslav Republics of Macedonia, Montenegro and Serbia (92/455/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ESCS of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: (1) In June 1990 the Commission received a complaint lodged by the European Confederation of Iron and steel industries (Eurofer) on behalf of producers whose collective output allegedly constituted a large proportion ( ± 75 %) of Community production of the product concerned. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of bars and rods, hot-rolled in irregularly wound coils (also known as wire-rod) of iron or non-alloy steel, used mainly in building work, falling within CN codes 7213 31 00 and 7213 39 00, originating in Argentina, Egypt, Trinidad and Tobago, Turkey and the former Yugoslavia. (2) The investigation of dumping covered the period from 1 January to 30 September 1990. (3) The Commission officially so advised the exporting producers and importers known to be concerned, the representatives of Argentina, Egypt, Trinidad and Tobago, Turkey and the former Yugoslavia and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (4) The Commission sought and verified all information it deemed to be necessary for the purpose of a preliminary determination and carried out investigations at the premises of the following companies: Community producers: - Saarstahl AG, Voelklingen, Germany - Thyssen Stahl AG, Duisburg, Germany - Moselstahlwerk GmbH & Co. KG, Trier, Germany - Hamburger Stahlwerke GmbH, Hamburg, Germany - Unimetal (Usinor Sacilor), Paris and AmnÃ ©ville, France - Siderurgia Nacional, EP, Lisbon, Portugal - ILVA SpA, Piombino, Italy - Riva Prodotti Siderurgici SpA, Milano, Italy - Alfa Acciai Srl, Brescia, Italy - Ferriere Nord, SpA, Osoppo (UD), Italy - Arbed SA, Luxemburg - Nueva MontaÃ ±a Quijano SA, Santander, Spain - Ensidesa, AvilÃ ©s, Spain - Celsa, San AndrÃ ©s de la Barca (Barcelona), Spain. Community importers: - Belfil SC, Aiseau-Presles, Belgium - Carl Spaeter GmbH, Duisburg, Germany - Jac. Ziegler KG, Duesseldorf, Germany - Transmetall Handelsgesellschaft, Mainz, Germany - Montan Gesellschaft Voss mbH, Muenchen, Germany - Ferrostahl AG, Essen, Germany - SALIS SpA, Sassari, Italy - GP Manufacturas de Acero SA, Sevilla, Spain. (5) On 10 July 1992 the complainant formally withdrew the complaint with regard to imports of the products concerned from Argentina, Egypt, Trinidad and Tobago, Turkey and the former Yugoslavia due to a change of the circumstances that led to the lodging of the complaint. The Commission considers that, under the particular circumstances, there is no reason to continue the investigation with regard to these imports. HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding in respect of bars and rods, hot-rolled in irregularly wound coils (also known as wire-rod) of iron or non-alloy steel used mainly in building work, falling within CN codes 7213 31 00 and 7213 39 00, originating in Argentina, Egypt, Trinidad and Tobago, Turkey, Croatia, Slovenia, Bosnia-Herzegovina and the Yugoslav Republics of Macedonia, Montenegro and Serbia is hereby terminated. Done at Brussels, 31 August 1992. For the Commission Karel VAN MIERT Member of the Commission